30 F.3d 132
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Shahram SHIRKHANI, Defendant Appellant.In re Shahram SHIRKHANI, Petitioner.
Nos. 94-6538, 94-8024.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 26, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CR-91-133)
Shahram Shirkhani, Appellant Pro Se.
N. George Metcalf, Assistant United States Attorney, Richmond, VA, for Appellee.
E.D.Va.
AFFIRMED IN NO. 94-6538 and PETITION DENIED IN NO. 94-8024.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
In No. 94-8024, Petitioner seeks a writ of mandamus directing the district court to rule on his motion for return of property.  The district court has since acted on this motion.  Therefore we grant leave to proceed in forma pauperis and deny the petition as moot.


2
In appeal No. 94-6538, Appellant appeals from the denial of his motion for return of his property.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Shirkhani, Nos.  CR-91-133;  CA-93-470 (E.D. Va.  May 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 94-6538 AFFIRMED
No. 94-8024 PETITION DENIED